DETAILED ACTION
Status of Claims
This action is in reply to the response filed on 4/19/2022.
Claims 1 and 8-11 are amended.
Claims 1-11 are currently pending and have been examined. 
The Amendment filed 4/19/2022 has been entered.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 4/8/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
The Amendment filed 4/19/2022 has been entered. Claims 1-11 remain pending in the application. Applicant’s amendments to the Specification and Claims have overcome each and every objection set forth in the Non-Final Office Action mailed 2/7/2022.
The amended claims do not invoke 112(f) interpretation.
The Terminal Disclaimer filed 4/7/2022 is approved and has overcome the double patenting rejection set forth in the Non-Final Office Action mailed 2/7/2022.
Applicant’s arguments, see pages 10-11, with respect to the 102 rejection(s) of claim(s) 1-11 are fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The relevant prior art evaluated separately and in combination, do not disclose the entirety of the limitations of the independent claims 1, 8, 9, and 11 since the particular calculation performed using the generated signals for a robotic arm to obtain an overshoot amount as disclosed by the applicant is not taught. The closest prior art found is Nagata (US 20070288124 A1) as it discloses an overshoot amount detection system for a robot arm using a synthesis of signals obtained from an acceleration sensor and angle detector and additionally applies a high pass filter to the signal from the acceleration sensor. Though, Nagata does not teach the amended subject matter and does not disclose all of the claim limitations of any of the claims on its own or in combination with other relevant art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1-11 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karston G Evans whose telephone number is (571)272-8480. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.G.E./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664